Exhibit 10.5

 

SECOND AMENDMENT

TO

AMENDED AND RESTATED

PROPERTY MANAGEMENT AND LEASING AGREEMENT

 

This Second Amendment to the Amended and Restated Property Management and
Leasing Agreement (the “Amendment”) is made and entered into on this 25th day of
July, 2016 by and among Behringer Harvard Opportunity REIT II, Inc., a Maryland
corporation (the “Company”), Behringer Harvard Opportunity OP II LP, a Texas
limited partnership (the “Operating Partnership”), and Behringer Harvard
Opportunity II Management Services, LLC, a Texas limited liability company
(“BHOMS”), Behringer Harvard Real Estate Services, LLC, a Texas limited
liability company (“BHRES”), (BHOMS and BHRES collectively, the “Manager”), and
Gardens Medical Pavilion, LLC, a Florida limited liability company, Behringer
Harvard Arbors, LLC, a Delaware limited liability company, Behringer
Harvard/Scion UGA, LLC, a Delaware limited liability company, 22 Exchange
Student Housing, LLC, a Delaware limited liabilitiy company, SL Parkside Apts,
LLC, a Delaware limited liability company, and Behringer Harvard Margate, LLC, a
Delaware limited liability company, (each, individually, an “SPE” and,
collectively, the “SPEs”).  The Company, the Operating Partnership, BHOMS,
BHRES, and the SPEs shall be called the “Parties.”

 

WHEREAS, the Company, the Operating Partnership, and BHOMS previously entered
into that certain Amended and Restated Property Management and Leasing Agreement
dated August 13, 2008 (the “Agreement”).

 

WHEREAS, BHRES, BHOMS, and each SPE became a party to the Agreement pursuant to
the execution of a partial assignment and assumption of the Agreement.

 

WHEREAS, the Parties previously entered into that certain First Amendment to the
Amended and Restated Property Management and Leasing Agreement dated June 6,
2014 and effective January 1, 2014.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, do hereby agree, as follows:

 

1.             Defined Terms. Any term used in this Amendment that is not
otherwise defined shall have the meaning ascribed to such term as provided in
the Agreement.

 

2.             Amendment to Section 8.16.  Section 8.16 of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

8.16        Non-Solicitation.  During the period commencing on the date on which
this Amendment is entered into and ending one year following the termination of
this Agreement, the Company shall not, without Manager’s prior written consent,
directly or indirectly, (i) solicit or encourage any person to leave the
employment or other service of Manager or its affiliates or (ii) hire, on behalf
of the Company, the Operating Partnership or any other person or entity, any
person who has within the prior year left his or her employment with Manager or
its affiliates.  During the period commencing on the date hereof through and
ending one year following the termination of this Agreement, neither the Company
nor the Operating Partnership shall, whether for its own account or for the
account of any other person, firm, corporation or other business organization,
intentionally interfere with the relationship of Manager or its affiliates with,
or endeavor to entice away from Manager or its affiliates, any person who during
the term of the Agreement is, or during the preceding one-year period was, a
customer of Manager its affiliates.  Notwithstanding the foregoing, the
obligations of the Company and the Operating Partnership under this section
shall be waived and shall not apply in the following circumstances:

 

--------------------------------------------------------------------------------


 

(a)           (i) Manager files for a voluntary petition under Title 11 of the
United States Code, 11 U.S.C. §101, et seq., as amended from time to time, or
any successor statute or statutes (the “Bankruptcy Code”) Code or any other
Federal or state bankruptcy, receivership or insolvency law; or  (ii)  an
involuntary petition is filed against Manager under the Bankruptcy Code or any
other Federal or state bankruptcy, receivership or insolvency law, and such
petition or proceeding has not been dismissed or terminated within 60 days of
such filing; or

 

(b)           in the event Manager either (i) terminates this Agreement pursuant
to Section 7.1 hereof because Manager is no longer in the business of providing
property management services or (ii) materially breaches its obligations to
provide the services set forth herein, and such material breach continues
uncured for 15 business days after the date the Company or the Operating
Partnership has given Manager written notice of such material breach pursuant to
Section 8.1 hereof.

 

3.             Continuing Effect.  Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

 

4.             Counterparts.  The Parties agree that this Amendment has been or
may be executed in several counterparts, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
25th day of July 2016.

 

 

BEHRINGER HARVARD OPPORTUNITY REIT II, INC.

 

 

 

 

By:

/s/ Andreas K. Bremer

 

 

Andreas K. Bremer

 

 

Chairman of the Special Committee and Authorized Signatory

 

 

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP II, LP

 

 

 

By:

BHO II, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas P. Kennedy

 

 

 

Thomas P. Kennedy

 

 

 

President

 

 

 

 

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY II MANAGEMENT SERVICES, LLC

 

 

 

By:

Behringer Harvard Opportunity REIT II Services Holdings, LLC,

 

 

its sole member

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

 

Robert S. Aisner

 

 

 

Chief Executive Officer

 

 

 

 

 

BEHRINGER HARVARD REAL ESTATE SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

Robert S. Aisner

 

 

Chief Executive Officer and President

 

 

 

 

 

GARDENS MEDICAL PAVILION, LLC

 

 

 

 

 

 

By:

/s/ Thomas P. Kennedy

 

 

Thomas P. Kennedy

 

 

President

 

3

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD ARBORS, LLC

 

By:

Harbor Town Apartments

 

 

Its managing member

 

 

 

 

 

By:

FinPar Harbor Town/Memphis, L.L.C.

 

 

 

Its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

C. Harris Haston

 

 

 

 

Authorized Member

 

 

 

 

 

 

 

 

 

BEHRINGER HARVARD/SCION UGA, LLC

 

By:

Scion Athens Investors LLC,

 

 

its Managing Member

 

 

 

 

 

 

By:

Scion Operating Manager LLC,

 

 

 

its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Robert D. Bronstein

 

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

 

22 EXCHANGE STUDENT HOUSING, LLC

 

By:

22 Exchange, LLC

 

 

its Sole Member

 

 

 

 

 

 

 

By:

/s/ Thomas P. Kennedy

 

 

 

Thomas P. Kennedy

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

SL PARKSIDE APTS, LLC

 

By:

SL Parkside Holding, LLC

 

 

its Managing Member

 

 

 

 

 

 

 

By:

/s/ Thomas P. Kennedy

 

 

 

Thomas P. Kennedy

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

BEHRINGER HARVARD MARGATE, LLC

 

By:

Margate Peak, LLC

 

 

its Managing Member

 

 

 

 

 

 

 

By:

 

 

 

 

Luke Simpson

 

 

 

Manager

 

4

--------------------------------------------------------------------------------